MEMORANDUM **
Carmen Facundo Ramirez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision affirming the immigration judge’s denial of petitioner’s application for cancel*195lation of removal based on his failure to establish exceptional and extremely unusual hardship to his United States citizen child.
We lack jurisdiction to review petitioner’s contention that he established the requisite extreme hardship to his qualifying relative because it is a nonreviewable discretionary determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.